NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
B. BRAUN MELSUNGEN AG AND
B. BRAUN MEDICAL INC., 4
Plaintiffs-Cr0ss Appellants,
V.
TERUMO MEDICAL CORPORATION ~
AND TERUMO CORPORATION,
Defendan,ts-Appellants. '
lo
2011-1400, -1428
Appea1s from the Uni1;ed States District Court for the
District of De1aware in case n0. 09-CV-G347, Judge Leo-
nard P. Stark.
ON MOTION
ORDER
B. Braun Melsungen AG and B. Braun Medica1 Inc.
(Braun) move for a 28-day extension of tin1e, until Oct0ber
6, 2011, to Ele its principal and response brief Terumo
Medicai C0rp0rati0n and Terum0 C0rp0ration oppose

B BRAUN MELSUNGEN V. TERU'1VfO MEDICAL 2
Upon consideration thereof,
IT IS ORDERED THATZ
The motion is granted No further extensions should
be anticipated by Braun.
FoR THE CoURT
AUG 1 1 2011
/s/ J an Horbaly
Date J an Horba1y
Clerk
cc: EdWard C. Donovan, Esq.
Mathias W. Samue1, Esq. 8 3 C0uR_FlLED 0R
. . or APPEALs F
321 rm-; renew c1Rcurr
AUG 11 2011
JAN HfJRBALY
CLERK